DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 23 refers to a cancelled claim 22.  Appropriate correction is required. For the purpose of forwarding prosecution, Examiner assumes that claim 23 refers to claim 21.
Claim 36 is objected to because of the following informalities:  Claim 36 refers to a cancelled claim 35.  Appropriate correction is required. For the purpose of forwarding prosecution, Examiner assumes that claim 36 refers to claim 34.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-24, 26, 30-34, 36-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Venetianer et al. (US 2007/0013776 A1) in view of Strimling (US 2014/0334684 A1).

Regarding claim 21, Venetianer discloses a method for a security and/or automation system (see fig. 1), comprising: generating a command to activate a mobile camera unit (e.g. see “activate another sensor in ¶ [0079]) based at least in part on one or more emergency alerts (see 167 in fig. 16b; e.g. see “event occurrences 166 trigger user defined responses 167”, wherein one response is “activating some other sensor or surveillance system” in ¶ [0167], wherein fig. 1 shows a surveillance system comprises camera) and one or more security parameters (see 163 in fig. 16b; e.g. see ¶ [0167]); transmitting the command to the mobile camera unit (see 163 in fig. 16b); receiving data from the mobile camera unit (see 161 in fig. 16b); analyzing the data from the mobile camera unit (see 165 in fig. 16b); identifying, based at least in part on analyzing the data (see 161 in fig. 16b), one or more images to identify motion proximate the mobile camera unit (e.g. see ¶ [0129]).
Although Venetianer discloses determining, based at least in part on identifying motion in the image, an facial of a person in the data received from the mobile camera unit (e.g. see “facial recognition” in ¶ [0113]); and determining, whether the identified person is a user of the security and/or automation system (e.g. see person “enters a prohibited area” in ¶ [0129]), it is noted that Venetianer does not disclose wherein the determining of a person is identifying a person based on at least in part on pre-loaded facial imagery; and wherein the camera is powered by induction power.
However, Strimling discloses a camera system wherein the determining of a person is identifying a person based on at least in part on pre-loaded facial imagery (e.g. see stored “facial images” for “facial recognition” in ¶ [0082]); and wherein the camera is powered by induction power (e.g. see camera “powered by electrical induction” in ¶ [0088]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Strimling teachings of monitoring system into Venetianer camera system for the benefit of identifying authorized person by identity and easiness of installation.

Regarding claim 23, Venetianer further discloses comprising: transmitting the received data to one or more emergency personnel (see “Alert Console” in fig. 22). 

Regarding claims 24 and 36, Venetianer further discloses comprising: analyzing the data based on one or more emergency alerts (see 162 and 167 in fig. 16b), identifying the one or more images to identify motion proximate the mobile camera unit (e.g. see ¶ [0129]) is based at least in part on analyzing the data based on the one or more emergency alerts (see 165 in fig. 16b). 

Regarding claims 26 and 37, the references further disclose wherein the mobile camera unit comprises a first half comprising an internal half of the mobile camera unit configured to be located inside of a building (e.g. see Strimling ¶ [0272]), and a second half of the mobile camera unit positioned on a divider configured to separate the inside of the building from the outside of the building (e.g. see Strimling ¶ [0272]), the second half of the mobile camera unit comprising an external half of the mobile camera unit configured to be located outside of the building (e.g. see Strimling ¶ [0272]). 

Regarding claim 30, Venetianer further discloses wherein the command comprises instructions to capture one or more images in response to activation of one or more sensors proximate the mobile camera unit (see 54 in fig. 5). 

Regarding claim 31, Venetianer further discloses wherein the command comprises instructions to: continuously capture images (see 54 in fig. 5); and stream the images to a control panel of the security and/or automation system (e.g. see fig. 12). 

Regarding claim 32, Venetianer further discloses comprising: storing the data received from the mobile camera unit (see 168 in fig. 16b); and providing the stored data for subsequent review by a user (see 168 in fig. 16b). 

Regarding claim 33, Venetianer further discloses comprising: receiving a user input, wherein generating the command to activate a mobile camera unit is based at least in part on the received user input (e.g. see ¶ [0115]). 

Regarding claim 34, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 40, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Claims 27-29 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Venetianer and Strimling in view of Podkamien et al. (US 2016/0294227 A1).

Regarding claims 27 and 38, the references do not disclose wherein the mobile camera unit comprises a first rechargeable battery included in the first half of the apparatus, wherein the first rechargeable battery charges using a continuous power supply located inside the building. 
However, Podkamien discloses an inductive power system wherein the mobile camera unit comprises a first rechargeable battery included in the first half of the apparatus (see 1240 in fig. 15A), wherein the first rechargeable battery charges using a continuous power supply located inside the building (see 1240 in fig. 15A). 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Podkamien teachings of power source into the references device power requirement for the benefit of enabling proper power requirement and storage to run the camera system.

Regarding claims 28 and 39, the references further discloses wherein the mobile camera unit comprises a second rechargeable battery included in the second half of the apparatus (see 1340 in fig. 15A), wherein the second rechargeable battery stores a remaining portion of the power received by the electricity receiving unit (e.g. see Podkamien ¶ [0305]). 

Regarding claim 29, Venetianer further discloses wherein the command directs one or more settings of the mobile camera unit (e.g. see ¶ [0115]). 

Response to Arguments
Applicant's arguments filed 8/16/21 have been fully considered but they are not persuasive. Applicant argued that “Venetianer does not teach or suggest “generating a command to activate a mobile camera unit based at least in part on one or more emergency alerts”. The Examiner respectfully disagrees. Venetianer does teach or suggest generating a command to activate a mobile camera unit based at least in part on one or more emergency alerts (e.g. see “activate another sensor in ¶ [0079]) based at least in part on one or more emergency alerts (see 167 in fig. 16b; e.g. see “event occurrences 166 trigger user defined responses 167”, wherein one response is “activating some other sensor or surveillance system” in ¶ [0167], wherein fig. 1 shows a surveillance system comprises camera). Therefore, the Examiner maintains all limitations are met.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Thompson (US 2016/0182850), discloses induction camera.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485